IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
JOHN P. STOKES and PAMELA CV 21—55-M—DWM
STOKES,
Plaintiffs,
ORDER
vs.

JUDGES DEBORAH CHRISTOPHER
and JAMES MANLEY,

Defendants.

 

 

Plaintiffs filed a Motion to Proceed in Forma Pauperis (Doc. 1) and a
proposed complaint alleging constitutional violations pursuant to 42 U.S.C. § 1983
related to a bankruptcy proceeding against two state district judges in the
Twentieth Judicial District, Lake County, Montana.

I. Motion to proceed in forma pauperis

Plaintiffs’ motion is sufficient to make the showing required by 28 U.S.C.
§ 1915(a). (See Doc. 1.) Their request to proceed in forma pauperis is granted.
Il. Screening Standard

Because Plaintiffs are proceeding in forma pauperis, their Complaint must
be reviewed under 28 U.S.C. § 1915. Section 1915(e)(2)(B) requires the Court to

dismiss a complaint filed in forma pauperis before it is served if it is frivolous or
malicious, fails to state a claim upon which relief may be granted, or seeks
monetary relief from a defendant who is immune from such relief. A complaint
fails to state a claim upon which relief may be granted if a plaintiff fails to allege
the “grounds” of his “entitlement to relief.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007) (quotation omitted). A complaint must “contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).
Nevertheless, “[a] document filed pro se is to be liberally construed, and a pro se
complaint, however inartfully pleaded, must be held to less stringent standards than
formal pleadings drafted by lawyers.” Erickson v. Pardu, 551 U.S. 89, 94 (2007)
(internal quotation marks and citation omitted); cf Fed. R. Civ. P. 8(e) (“Pleadings
must be construed so as to do justice’’).
II. Screening Analysis

Here, Plaintiffs allege constitutional violations based on Judge James
Manley and Judge Deborah Christopher’s actions in certain state civil cases that
Plaintiffs argue violated bankruptcy orders and stays. However, a judge is
absolutely immune from suit for judicial actions undertaken in the course of his or
her official duties in connection with a case, unless the judge acts outside the
judge’s judicial capacity or in the complete absence of all jurisdiction. Mireles v.

Waco, 502 U.S. 9, 11-12 (1991). For purposes of judicial immunity, “[a] clear
absence of all jurisdiction means a clear lack of subject matter jurisdiction.”
Mullis vy. U.S. Bankr. Ct. for the Dist. of Nev., 828 F.2d 1385, 1389 (9th Cir. 1987)
cert. denied, 486 U.S. 1040 (1988). The Supreme Court has held that as long as a
judge has jurisdiction to perform the “general act” in question, he or she is immune
“however erroneous the act may have been, . . . however injurious in its
consequences it may have proved to the plaintiff’ and irrespective of the judge’s
motivation. Cleavinger v. Saxner, 474 U.S. 193, 199-200 (1985) (internal
quotations marks omitted). Judges Christopher and Manley’s rulings in Plaintiffs’
court proceedings are unquestionably judicial acts done within their general
jurisdiction as state district court judges. And, while alleged violations of a
bankruptcy order or stay could be subject to collateral attack, they do not divest a
court of jurisdiction. See Kalb v. Feuerstein, 308 U.S. 433 (1940); In re Gruntz,
202 F.3d 1074, 1082-83 (9th Cir. 2000); Ortal v. Monroe, 2008 WL 11452456, at
*2 (C.D. Cal. Jan. 29, 2008). Accordingly, the defendants are entitled to judicial
immunity. And because these are not defects that could be cured by amendment,
dismissal is appropriate.
IV. Conclusion

Based on the foregoing, IT IS ORDERED that:

(1) Plaintiffs’ motion to proceed in forma pauperis (Doc. 1) is

GRANTED.
(2) The Clerk shall edit the text of the docket entry for the Complaint to
removed the word “LODGED”.

(3) This matter is DISMISSED WITH PREJUDICE.

(4) Plaintiffs’ motion to appoint counsel (Doc. 7) is DENIED as MOOT.

(5) The Clerk of Court is directed to close this matter and enter judgment
in favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure.

(6) The Clerk of Court is directed to have the docket reflect that the Court
certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure
that any appeal of this decision would not be taken in good faith. No reasonable
person could suppose an appeal would have merit. The record makes plain the

instant Complaint lacks arguable substance in law or fact.

DATED this j2Gy of May, 2021. le

ald W olloy, District Judge

7 Stat District Court

a
